DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hideki Ando et al (US 20110261413 A1).

Regarding claim 1, Ando et al discloses an image reading device (¶ [19]) comprising: 
an image reader configured to read an image of a document (¶ [19]); and 
a color reference component arranged to face the image reader (¶ [19] correction chart; ¶ [52] color correction charts);
wherein the image reader is configured to read the color reference component at a prescribed timing to obtain color reference image data (¶ [47] “calibration of the printing result can be performed within a sequence of printing”), 
wherein correction data generating processes are executed based on the obtained color reference image data to generate correction data used to correct data of the image read by the image reader (¶ [72]), and 
wherein the color reference component is moved relative to the image reader in a direction orthogonal to a direction toward and away from the image reader (¶ [62-63], ¶ [66]).

Regarding claim 2, Ando et al discloses the image reading device according to claim 1 (see rejection of claim 1), 
wherein the image reader is configured to acquire a plurality of items of the color reference image data during the correction data generating processes while the color reference component is being moved (, and 
wherein the correction data is generated based on the plurality of items of the color reference image data (¶ [66-67] using the white and gray reference charts to perform correction).

Regarding claim 3, Ando et al disclose the image reading device according to claim 1 (see rejection of claim 1), further comprising 
a document conveying portion configured to convey the document to a gap between the image reader and the color reference component (Fig. 5, transport path between scanner and reference charts), 
wherein, during the correction data generating processes, the color reference component is moved relative to the image reader in a direction orthogonal to a direction in which the document is conveyed and passes through the gap between the image reader and the color reference component (¶ [45] and ¶ [48]).

Regarding claim 5, Ando et al discloses the image reading device according to claim 1 (see rejection of claim 1), further comprising 
a document conveying portion configured to convey the document to a gap between the image reader and the color reference component (see rejection of claim 3), 
wherein the color reference component is a plate-like component detachable from the image reader (¶ [9]), and 
wherein the color reference component is configured to guide the document such that the document conveyed to the gap between the image reader and the color reference component passes through the gap at a prescribed distance from the image reader (¶ [48-49]).

Regarding claim 8, Ando et al discloses the image reading device according to claim 5 (see rejection of claim 5), further comprising 
a regulatory mechanism (¶ [45] adjustment device) configured to control movement of the color reference component in a direction separating from the image reader (¶ [66]), 
wherein the regulatory mechanism is configured to be switchable between a control state in which the movement of the color reference component in the direction separating from the image reader is controlled (¶ [62]) and an allowed state in which the movement of the color reference component in the direction separating from the image reader is allowed (¶ [73] automatic calibration processing).

Regarding claim 15, Ando et al discloses an image forming apparatus comprising an image reading device (¶ [19]) comprising: 
an image reader configured to read an image of a document (¶ [19]); and 
a color reference component arranged to face the image reader (¶ [19]), 
wherein the image reader is configured to read the color reference component at a prescribed timing to obtain color reference image data (¶ [47]), 
wherein correction data generating processes are executed based on the obtained color reference image data to generate correction data used to correct data of the image read by the image reader (¶ [72]), and 
wherein the color reference component is moved relative to the image reader in a direction orthogonal to a direction toward and away from the image reader (¶ [62-63], ¶ [66]), 
wherein an image is formed on a recording material based on data of the image read by the image reading device (¶ [47]).

Allowable Subject Matter

Claims 4, 6, 7, and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
June 17, 2022